DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28, 29 and 31-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hutton et al. (US 4,033,059, hereafter Hutton) in view of Phillips et al. (US 2002/0182383, hereafter Phillips)

Hutton does not explicitly teach the ink formulation having magnetically-alignable flakes therein, or aligning the flakes in a curved magnetic field in at least some of the ink so as to produce a visible kinematic effect in the first printed region when the image is tilted or rotated.
Phillips teaches a method of forming a security device including printing upon a substrate (substrate 22) with an ink formulation having magnetically-alignable flakes therein (magnetizable pigment coating 26) and aligning the flakes in at least some of the ink so as to produce a visible kinematic effect in the first printed region when the image is tilted or rotated. (par. 55-60, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Hutton to include the use of magnetic flakes in the ink, as taught by Phillips, in order to provide additional security elements in the final printed product. Although Hutton, as modified by Phillips, does not explicitly teach the flakes are aligned in a curved magnetic field, the shape of the magnetic field would be directly related to the desired shape of the finished product and, as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the structure of Hutton to use a curved magnetic field in order to produce a finished image having a curved shape.


With respect to claim 31, Hutton, as modified by Phillips, teaches the discernible printed image consists of a lined image formed of groups of parallel lines. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 32, Hutton, as modified by Phillips, teaches printing a first printed region includes printing a plurality of printed lines that are wider than the printed lines of the second region. (Hutton, col. 11, lines 22-28) Although the references do not explicitly state that the lines are at least twice as wide, the particular ratio between the widths of the lines would change the appearance in a predictable manner and, as such, would be obvious to one having ordinary skill in the art in order to provide a particular printed result.
With respect to claims 33-34, Hutton, as modified by Phillips, teaches printing a first printed region includes printing parallel lines in the first printed region and printing a second printed region includes printing parallel lines in the second printed region. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 35, Hutton, as modified by Phillips, teaches the particles or flakes in at least some of the ink is aligned so that the particles or flakes are not all uniformly aligned. (Phillips, par. 55-60, Fig. 1)
With respect to claim 36, Hutton, as modified by Phillips, teaches an area density of the ink of the second printed region is less than an area density of the ink of the first printed region. (Hutton, col. 16, lines 34-67, Figs. 12-15)
With respect to claim 37, Hutton, as modified by Phillips, teaches the flakes are color shifting flakes. (Phillips, par. 61)

With respect to claims 38-39, although Hutton, as modified by Phillips, does not explicitly teach the flakes are color switching flakes, or are diffractive flakes, these would appear to be 
With respect to claim 40, Hutton, as modified by Phillips, teaches a weight of the ink in a line of a length of one unit in the first printed region is larger than a weight of the ink in a line of a same length in the second printed region. (This is inherently true if the same ink is printed in a greater volume) Although the references do not explicitly teach that the weight is at least three times greater, the particular ratio between the weights of the inks is directly related to the ratio between the heights of the lines and the relationship between the heights would change the appearance in a predictable manner and, as such, would be obvious to one having ordinary skill in the art in order to provide a particular printed result.
With respect to claim 41, Hutton, as modified by Phillips, teaches an image is seen in the first printed region without magnification upon tilting, and the same image is not seen without magnification in the second printed region upon tilting. (Hutton, col. 8, lines 34-66, Figs. 1-4) Although the combination of references does not explicitly state the image is a rolling bar, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including a rolling bar.
With respect to claim 42, although Hutton, as modified by Phillips, does not explicitly teach the first printed region is a continuous, non-interrupted line of variable width or variable height, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including a continuous, non-interrupted line.
With respect to claims 43-44, although Hutton, as modified by Phillips, does not explicitly teach flakes in the continuous, non-interrupted line do not have substantial tilt in shallow or narrow regions, or do have substantial tilt in wide or tall regions, the nature of the printed image 
With respect to claim 45, Hutton, as modified by Phillips, teaches printing on a substrate includes printing a same ink formulation at a same time in the first printed region and the second printed region. (Hutton, col. 8, lines 34-66, Figs. 1-4)
With respect to claim 46, Hutton, as modified by Phillips, teaches the printed lines in the first printed region are at a 45° angle to the printed lines in the second printed region. (Hutton, col. 13, lines 4-9, Figs. 6-8)
With respect to claims 47, although Hutton, as modified by Phillips, does not explicitly teach the printed lines in the first printed region are dotted lines, the nature of the printed image does not have a functional impact on the performance of the invention and therefore it would have been obvious to one having ordinary skill in the art to print any desired image, including dotted lines.
With respect to claim 48, Hutton, as modified by Phillips, and as discussed in the rejection of claim 28, teaches the magnetically-alignable flakes in the first printed region are aligned in a curve.

Response to Arguments
Applicant’s arguments filed April 8, 2021 have been fully considered but are not persuasive.
In response to applicant’s argument that Phillips does not teach or suggest aligning the flakes in a curved magnetic field, as discussed above this would be an obvious modification of the teachings of Phillips.
As discussed by applicant, Phillips, in Figure 13, illustrates an example in which the letter “F” is formed through the use of a magnetic field. Although this example does, strictly 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853